Citation Nr: 0736959	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  02-15 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a fracture 
of the pelvis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from January 1979 to March 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In that rating, in pertinent part, the RO 
found that new and material evidence adequate to reopen a 
claim for residuals of a fractured pelvis had not been 
submitted.  The veteran's disagreement with this finding led 
to this appeal.

In December 2003, the Board remanded the claim in order that 
the veteran could be provided with notice complaint with the 
Veterans Claims Assistance Act of 2000 (VCAA) and that the 
claim could be adjudicated under the current provisions of 
38 C.F.R. § 3.156.  Although not specifically directed by the 
Board's remand, the Appeals Management Center (AMC) scheduled 
the veteran for a March 2005 examination.  The veteran failed 
to report for this examination.  See 38 C.F.R. § 3.655.

Subsequent to this development, in July 2006, the Board 
reopened the claim and remanded the reopened claim.  The 
Board directed that the veteran should be provided with 
additional VCAA compliant notification and scheduled for a VA 
examination to determine whether a pre-existing fracture of 
the pelvis had been aggravated by service.  The veteran was 
scheduled and given notice of this January 2007 examination 
regarding his reopened claim but he again failed to report 
for the examination.  See 38 C.F.R. § 3.655.


FINDING OF FACT

1.  The veteran was scheduled for a January 2007 VA 
examination in conjunction with a reopened claim for service 
connection for residuals of a pelvic fracture; the record 
contains the notice sent to the veteran regarding this 
examination as such was not returned as undelivered; the 
veteran failed to report for this examination.

CONCLUSION OF LAW

Service connection for residuals of a fracture of the pelvis 
is not warranted as a matter of law.  38 C.F.R. § 3.655 
(2007); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Board has considered whether the VCAA, 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007), 
applies to the instant case.  The VCAA redefines VA's duty to 
assist, enhances the duty to notify claimants about the 
information and evidence necessary to substantiate a claim, 
and eliminates the requirement that a claim be well grounded.  
It does not apply to matters on appeal, however, when the 
issue is limited to statutory interpretation, as in the 
instant case.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004) (VA 
not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Consequently, the Board 
is not required to address the RO's efforts to comply with 
the VCAA with respect to the issue here on appeal.

Law and Regulations

38 C.F.R. § 3.655(a) provides that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, failed to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  For purposes of 
this section, the terms examination and reexamination include 
periods of hospital observation when required by VA.  
38 C.F.R. § 3.655.  

38 C.F.R. § 3.655(b) provides that when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  
38 C.F.R. § 3.655(b).   

Factual Background

The veteran filed an initial claim for service connection for 
a broken pelvis in May 1993.  This claim was denied in an 
August 1993 rating decision, which was not appealed and 
became final.  The veteran filed an application to reopen the 
claim in February 2002.  As outlined above, the Board 
previously found that new and material evidence sufficient to 
reopen the claim had been submitted.  The veteran contends 
that he did not have a problem with his pelvis prior to 
service.

As noted in the introduction, the veteran was scheduled for 
VA examination in November 2004, but failed to report.  In an 
August 2005 letter, the veteran wrote that he did not have 
notice of the examination prior to the appointment and 
requested that the examination be re-scheduled.  Pursuant to 
the Board's July 2006 remand, the veteran was scheduled for 
an examination in January 2007, but he gain failed to report.  
The veteran did not provide any reason for not reporting to 
this examination.  There is no indication that the notice of 
the date and time of the scheduled examination was returned 
as undeliverable.   

Analysis

The veteran failed to report for the January 2007 
examination.  This examination was scheduled pursuant to the 
Board July 2006 decision that reopened the claim and remanded 
the appeal in order to obtain an examination.  The record 
contains evidence that the veteran was informed that he was 
scheduled for this examination.  There is no evidence that 
the veteran did not receive this notice.  The veteran has not 
provided any reason for not reporting to this examination.

In this regard, the Board points out that there is a 
"presumption of regularity" under which it is presumed that 
government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992).  While the Ashley case dealt with regularity 
in procedures at the Board, in Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994), the Court applied the presumption of 
regularity to procedures at the RO level, such as in the 
instant case.  There is no clear evidence of record to rebut 
this presumption.  Thus, the Board finds that the veteran 
received the notice of this examination.

Under 38 C.F.R. § 3.655, when the examination was scheduled 
in conjunction with any other original claim, a reopened 
claim for a benefit which was previously disallowed, or a 
claim for increase, the claim shall be denied.  38 C.F.R. 
§ 3.655(b).  (Emphasis added.)  The cited regulation 
distinguishes a reopened claim from a claim for an increase.  
As the record indicates that the veteran failed to report to 
the examination that was scheduled pursuant to a reopened 
claim, deemed necessary by the Board in its remand to 
adjudicate this appeal, and the veteran did not provide good 
cause for not reporting to this examination, the Board finds 
that the veteran's reopened claim for service connection for 
residuals of a fractured pelvis must be denied as a matter of 
law.  38 C.F.R. § 3.655; Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  









ORDER

Service connection for residuals of a fractured pelvis is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


